{¶ 13} I concur that the law of the case doctrine requires that we reverse and remand this matter to the trial court for further explanation of its reasons for finding that DNA testing would not be outcome determinative. I write separately to explain that although I previously held in this case and State v. Smith, Cuyahoga App. No. 87937, 2007-Ohio-2369, that an order stating only that testing was denied because it would not be outcome determinative was not a sufficient explanation of the trial court's reason for denying the application, upon further consideration, I now believe, as explained in the majority opinion, that a finding that DNA testing would not be outcome determinative complies with the requirements of R.C. 2953.73(D) that the court give its reasons for rejecting the application and is sufficient to allow for appellate review.